Citation Nr: 1213045	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  07-18 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than August 2, 2005 for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased initial rating greater than 50 percent prior to August 19, 2011 for PTSD.

3.  Entitlement to a compensable rating for allergic rhinitis.

4.  Entitlement to an increased rating greater than 30 percent for temporomandibular joint (TMJ) dysfunction.

5.  Entitlement to an increased rating greater than 20 percent for a low back disability, to include degenerative disc disease and chronic lumbar strain.

6.  Entitlement to an increased rating greater than 10 percent for chondromalacia of the left knee.

7.  Entitlement to an increased rating greater than 10 percent for chondromalacia of the right knee.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 19, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from Regional Office (RO) in Baltimore, Maryland rating decisions.

The matter was remanded by the Board in May 2011 for additional development.  The requested development having been completed, the matter again is before the Board.

Initially, the Board notes that in a January 2012 rating decision the Appeals Management Center (AMC) granted entitlement to service connection for PTSD and assigned a 50 percent rating, effective from August 2, 2005, and a 100 percent rating, effective from August 19, 2011.  In addition, the rating decision granted entitlement to special monthly compensation (SMC) based on housebound criteria under 38 U.S.C.A. § 1114(s), effective from August 19, 2011.  As to the Veteran's claim for entitlement to TDIU, the Board has considered the Court's holding in Bradley v. Peake, 22 Vet. App. 280 (2008) that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) (discussing VA's "well-established" duty to maximize a claimant's benefits).  

In this case, however, the Veteran already has been awarded SMC under 38 U.S.C. § 1114(s), effective from August 19, 2011.  Consequently, any potential question concerning the Bradley exception has already been resolved from that date.  Therefore, consideration of a TDIU rating from August 19, 2011, in the context of the disability ratings on appeal or other disability ratings not on appeal, is moot.  In view of the foregoing, the issue for consideration at this time is whether the Veteran is entitled to a TDIU prior to August 19, 2011.  The issue has been so recharacterized on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that the October 2011 VA examination report, discussed in greater detail below, suggested that the Veteran's current sinusitis disability had its onset in service and had continued to the present.  In light of the foregoing, the claim is REFERRED to the RO for proper development and consideration.

The issues of entitlement to an increased rating and earlier effective date for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis disability is manifested by near constant stuffed nose, intermittent bloody nose, breathing problems, and subjective polyps, but not by greater than 50 percent blockage of the nasal passages on both sides or complete obstruction on one side or objective evidence of polyps.

2.  The Veteran's TMJ dysfunction is manifested by pain with intercisal range of motion from at least 5 mm and lateral excursion of at least 2 mm.

3.  The Veteran's low back disability is manifested by daily back pain, limitation of motion and tenderness, but not by limitation of forward flexion of the lumbosacral spine to 30 degrees or less, ankylosis, or incapacitating episodes requiring bedrest and treatment by a physician.

4.  The Veteran's left knee disability is manifested by pain, limited motion, mild crepitus, subjective giving way, and subjective instability, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or objective evidence of lateral instability; dislocated semilunar cartilage with frequent locking, pain or effusion into the joint; or impairment of the tibia or fibula.

5.  The Veteran's right knee disability is manifested by pain, limited motion, mild crepitus, subjective giving way, subjective instability, and dislocated semilunar cartilage with episodes of locking, pain and effusion into the joint, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or objective evidence of lateral instability; or impairment of the tibia or fibula.

6.  The Veteran's service-connected disabilities on appeal do not present an exceptional or unusual disability picture.

7.  During the appellate time period prior to August 19, 2011, the Veteran's service-connected disabilities precluded him from obtaining and retaining substantial gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.97, DC 6522 (2011).

2.  The criteria for a disability rating of 40 percent, but no more, for TMJ dysfunction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.150, DC 9905 (2011).

3.  The criteria for a disability rating greater than 20 percent for a low back disability, to include degenerative disc disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.71a, DC 5242 (2011).

4.  The criteria for a disability rating greater than 10 percent for chondromalacia of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.71a, DCs 5257-5019 (2011).

5.  The criteria for a disability rating greater than 10 percent for chondromalacia of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.71a, DCs 5257-5019 (2011).

6.  The criteria for a separate disability rating of 20 percent, but no more, for dislocated semilunar cartilage of the right knee with frequent episodes of locking, pain, and effusion into the joint have been met from February 26, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.71a, DC 5258 (2011).

7.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).

8.  The criteria for entitlement to TDIU prior to August 19, 2011 have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in October 2005, March 2006, September 2006, and June 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Several of the letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, he or she clearly has actual knowledge of the evidence he or she is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to her by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted extensive argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for establishing entitlement to increased ratings.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The Veteran's April 2005, September 2008, May 2011, July 2011, August 2011, and October 2011 examination reports are thorough and consistent with contemporaneous VA and post-service treatment records.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Therefore, the examinations in this case provide an adequate record upon which to base a decision with regards to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the association of SSA records and VA treatment records with the claims file and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its May 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Rhinitis

The Veteran's rhinitis disability is rated as noncompensable under DC 6522 for allergic or vasomotor rhinitis.  The Veteran claims that the current rating does not accurately reflect the true nature and degree of his disability.

Under DC 6522, a 10 percent rating applies where the evidence demonstrates allergic or vasomotor rhinitis, without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent rating applies where the evidence demonstrates polyps.  38 C.F.R. § 4.97, DC 6522 (2011).

The Veteran was afforded a VA examination in April 2005.  The Veteran reported nasal congestion, discharge, and bleeding, as well as sneezing, watery eyes, and clogged ears.  He noted ongoing treatment with medication.  On examination, there was no nasal obstruction.  Sinuses were nontender and without evidence of discharge.  There was no evidence of polyps.  The assessment was allergic rhinitis, which symptoms were controlled with medication alone.

The Veteran underwent another VA examination in January 2006.  The examiner noted review of the claims file.  The examiner noted ongoing treatment for rhinitis and sinus problems from 1985.  The Veteran reported a history of nasal congestion and occasional bloody nose.  In addition, he indicated periods of shortness of breath, dry cough, and that he stopped breathing at times during the night.  Contemporaneous pulmonary function testing was normal and chest x-rays showed no abnormality.  The diagnosis was allergic rhinitis and the examiner indicated that his frequent nasal congestion could interfere with breathing and produce a feeling of shortness of breath, but that there was no evidence of a lung disorder.

A January 2007 record diagnosed allergic rhinitis and that the Veteran could tolerate being off anti-histamines for one week without problems, but not more.  A January 2007 CT scan showed clear nasal passages, but subtotal opacification of the left maxillary sinus, an obstructed left ostiomeatal unit, and mild left ethmoid sinus disease.  The assessment was chronic left maxillary sinus disease.  

The Veteran was afforded a VA examination in October 2011.  The examiner noted review of the claims file.  The Veteran reported the use of continuous medication to control his sinus problems, specifically Claritin, Zyrtec, Allegra, and Flonase.  The examiner indicated that the Veteran had chronic sinusitis, with symptoms that included headaches, pain, and tenderness.  The Veteran had 3 or more incapacitating episodes due to the sinusitis in the previous year.  As to the Veteran's allergic rhinitis, he had less than a 50 percent obstruction of the nasal passage on both sides due to rhinitis.  There was not complete obstruction of either sinus.  There was no permanent hypertrophy, nasal polyps, or granulomatous conditions.  The Veteran did not have a deviated septum due to trauma or benign or malignant neoplasm.  The examiner provided an opinion that the Veteran's sinusitis and allergic rhinitis developed in service and persisted to the present.  

The Board also has considered the VA treatment records that include regular treatment for and diagnosis of rhinitis.

The Board finds no objective evidence that would warrant a compensable rating for the Veteran's allergic rhinitis.  In this regard, the Board notes that VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

Under DC 6522, a 10 percent rating requires a greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  While the Board acknowledges the Veteran's reports of his nose feeling stuffed and having difficulty breathing, objective examinations have consistently found less than 50 percent obstruction in each nasal passage.  In addition, while the Board recognizes that the Veteran reports having been diagnosed with polyps over the years, the objective medical evidence does not support this assertion and the evidence of record either is silent as to the existence of polyps or has explicitly found no evidence of polyps.  While the Veteran certainly is competent to report contemporaneous diagnoses made by a treating medical professional, in this case, the Board finds the wholly consistent medical evidence of no polyps of significantly greater weight.  As such, a compensable rating is not warranted under DC 6522. 

The Board has reviewed the remaining DCs relating to diseases of the nose and throat but finds DC 6522 is the most appropriate DC to apply in this case and that a compensable rating is not available for the Veteran's complaints under any other relevant DC.  See 38 C.F.R. § 4.97, DCs 6502-6524 (2011).  In that regard, while the Board has considered the Veteran's attributions of lung and throat problems to his allergic rhinitis, the Board again finds the conclusions of multiple medical professionals who did not find such a link of significantly greater probative value.  As discussed above, the Veteran's sinusitis disability has been referred for consideration by the RO and he has additional respiratory disabilities.  

Accordingly, the preponderance of the evidence is against assignment of a compensable disability rating for the Veteran's service-connected allergic rhinitis.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.  Furthermore, the Board concludes that this award is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.  Hart, 21 Vet. App. at 505.

TMJ Dysfunction

The Veteran's TMJ dysfunction is rated as 30 percent disabling under DC 9905 for limited motion of temporomandibular articulation.  The Veteran claims that the current rating does not accurately reflect the true nature and degree of his disability.

Under DC 9905, a 10 percent rating is awarded for inter-incisal range of 31 to 40 millimeters or a lateral excursion range of 0 to 4 millimeters.  A 20 percent rating is awarded for inter-incisal range of 21 to 30 millimeters.  A 30 percent rating is awarded for inter-incisal range of 11 to 20 millimeters, and a 40 percent rating is awarded for inter-incisal range of 0 to 10 millimeters.  A note following the rating criteria indicates that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, DC 9905 (2011).

The Veteran was afforded a VA examination in September 2008.  The Veteran reported difficulty opening his mouth wide and that it locked in certain positions, which was why he was unable to open it wider.  He experienced clicking sounds and pain when chewing.  On examination, there was no external deformity and the TMJ areas were nontender.  There was no swelling or evidence of fracture.  He was limited in his ability to open the mouth to about 16 to 17 mm, definitely less than 20 mm.  Lateral excursion was about 2 mm.  

A September 2009 VA treatment record indicated that the Veteran had pain on opening his mouth past 5 mm, with an endurable limit of only 10 to 15 mm.

The Veteran was afforded a VA examination in October 2011.  The examiner noted review of the claims file.  The Veteran reported that his jaw would lock open and that it crunched as it opened.  The Veteran discussed flare-ups in which he had a limited opening of 14 mm.  On examination, the Veteran's lateral excursion was greater than 4 mm with pain onset at greater than 4 mm.  Range of motion for opening the mouth was between 11 and 20 mm, with pain onset in that range.  Range of motion was not further decreased on repetitive motion, but the examiner did indicate functional loss or impairment was affected due to less movement than normal bilaterally.   On examination, there was no clicking, creptitation, or tenderness of the joint or soft tissues.  The Veteran's TMJ problems did not affect his ability to work.

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 40 percent disability rating.  See 38 C.F.R. § 4.7 (2011).  In that regard, while the Veteran retains the ability to open his mouth wider than 10 mm, the September 2009 treatment record indicated pain onset to begin at approximately 5 mm.  The Board acknowledges that a subsequent October 2011 VA examination showed pain onset at greater than 11 mm and that the September 2008 VA examination report showed significantly greater inter-incisal range of motion.  The Board finds it significant, however, that the September 2008 examiner did not indicate when or if pain began in that range of motion.  As such, affording the Veteran the benefit of the doubt, the Board concludes that a 40 percent rating under DC 9905 is appropriate.  A 40 percent rating is maximum rating available under DC 9905. 

In addition, the Board notes that functional loss was considered and is indeed the basis of the higher rating awarded under DC 9905.  38 C.F.R. §§ 4.40, 4.45.  According to the medical evidence, the Veteran's main manifestation for his disability is functional loss, especially in his ability to open his mouth and chew due to pain.  The Veteran has complained consistently throughout the pendency of this appeal of difficulty chewing and that he needed to cut food into small pieces prior to eating.  Moreover, the Veteran's main complaint is pain, and tenderness to palpitation has been objectively confirmed.  As noted, the Veteran already is receiving the highest rating under DC 9905.  Moreover, the Veteran's TMJ range of motion was not further limited following repetitive motion due to pain or other factors.  As noted above, certain of the objective evidence of record shows pain-free motion of at least 11 mm.  As such, functional loss has clearly already been considered in the rating assigned herein and, thus, no further increased rating due to functional loss is warranted.

Similarly, no higher rating under a different DC can be applied.  Dental and oral conditions are rated under DCs 9900 to 9916, depending on the affected part and symptomatology.  VA examination reports and treatment records indicate the Veteran's main complaints are pain limiting motion, difficulty chewing, and tenderness of the jaw, mouth, and face.

The medical evidence does not indicate any involvement of the Veteran's ramus, maxilla, or mandible, and therefore, a higher rating under DCs 9901, 9902, 9906, or 9914 would not be appropriate.  While medical records indicate signs of crepitus, clicking, and popping, the Veteran has never been diagnosed with osteomyelitis or osteorodianocerosis.  Thus, a higher rating under DC 9900 would not be appropriate. The other DCs do not provide for a rating greater than 40 percent.

As shown above, and as required by Schafrath, 1 Vet. App. at 589, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  For the time period on appeal, the Board finds no provision upon which to assign a rating greater than 40 percent for the Veteran's TMJ dysfunction.  Furthermore, the Board concludes that the Veteran's symptomatology has been consistent throughout the appellate time period and that assignment of staged ratings is not for application.  Hart, 21 Vet. App. at 505. 

Low Back

The Veteran's lumbosacral spine disability is rated at 20 percent under DC 5242 for degenerative arthritis of the spine.  The Veteran claims that the current rating does not accurately reflect the true nature and degree of his disability.

Effective from September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2011). 

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate diagnostic codes if it would result in a higher combined evaluation for the disability.

The Veteran's claims file indicates ongoing treatment for back problems.  The Veteran was afforded a VA examination in January 2008 as part of his SSA benefits claim.  At that time, he reported he was able to stand for 10 to 15 minutes and walk on level ground for 20 feet.  On examination, he had no difficulty getting out of a chair or on or off the examination table.  The Veteran refused range of motion testing of forward flexion of the thoracolumbar spine, claiming it was too painful, but motor strength in the lower extremities was 5 out of 5 and lateral flexion was normal.  In addition, straight leg raises were to 90 degrees, with complaints of pain, and the Veteran was able to tie his shoes by lifting his knees and bending over.

The Veteran was afforded a VA examination in September 2008.  The Veteran arrived walking slowly with a cane.  The Veteran reported limitation in prolonged standing, walking, bending, stooping, and lifting heavy weight.  On examination, there was mild tenderness of the spine.  Forward flexion was to 45 degrees, extension to 15 degrees, bilateral lateral flexion to 20 degrees, and bilateral rotation to 20 degrees.  Sitting straight leg raises were negative, but supine straight leg raises were positive for pain at 30 degrees.  There was no motor weakness, atrophy, or radical neurological deficit present.  Sensation was intact.  The diagnosis was chronic lumbar strain.  The examiner indicated that there was no additional limitation due to pain, weakness, fatigue, incoordination, or lack of endurance after repetitive motion.  There was no evidence of an adverse impact on activities of daily living, personal grooming, hygiene, or transportation.

The Veteran was afforded another VA examination in October 2011.  The examiner noted review of the claims file.  The Veteran reported low back pain, but denied flare-ups that affected the functioning of his back.  Range of motion testing of the low back showed forward flexion to 75 degrees, extension to 20 degrees, bilateral lateral flexion to 25 degrees, and bilateral lateral rotation to 25 degrees.  There was no objective evidence of painful motion at any point of the arc of motion.  The Veteran's ranges of motion were unchanged following three repetitions of motion.  The examiner indicated that the Veteran did not have additional functional loss on repetitive motion testing.  There was no tenderness, guarding, or muscle spasm.  Lower extremity strength testing was 5 out of 5 bilaterally.  There was no muscle atrophy.  Lower extremity reflexes and sensation were normal.  Straight leg raises were negative and there was no evidence of radiculopathy.  The Veteran denied bowel or bladder problems.  The examiner noted that there was no intervertebral disc syndrome of the thoracolumbar spine.  The Veteran reported occasional use of a cane.  The examiner noted that contemporaneous x-rays showed no evidence of arthritis of the low back, vertebral fracture, or other significant finding.  The examiner noted that the Veteran was limited to light work duties due to his spine and knee disabilities.

The Board finds no objective evidence that would warrant a rating greater than 20 percent for the Veteran's low back disability.  In this regard, the Board notes that VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

Under DC 5242, the Veteran is entitled to at most a 20 percent rating for limitation of forward flexion greater than 30 degrees but not greater than 60 degrees.  Indeed, the Board notes that the Veteran's flexion was to 75 degrees without objective evidence of pain during the October 2011 VA examination.  The Board acknowledges that the September 2008 VA examination report did not specifically reference whether the Veteran had pain at any point during the arc of motion or not, but given that the report subsequently noted the point of pain onset during range of motion testing of the knees, the Board concludes that the absence of such a statement during range of motion testing of the thoracolumbar spine indicates that there was no objective evidence of pain on motion.  The Veteran's limitation of motion does not warrant a rating greater than 20 percent because flexion is not limited to less than 30 degrees nor is there ankylosis of the entire thoracolumbar spine.

Similarly, the Veteran is not entitled to a greater rating under any other DC.  There is potentially conflicting evidence of a diagnosis of intervertebral disc syndrome, as the Veteran originally was service connected for degenerative disc disease.  On the other hand, the October 2011 VA examiner specifically concluded that the Veteran did not have intervertebral disc syndrome and x-ray evidence has not shown degenerative arthritis of the spine, to include the intervertebral discs.  The above notwithstanding, the Veteran has not asserted that he experienced any incapacitating episodes that required prescribed bed rest and treatment by a physician and, as such, DC 5243 is not applicable.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under DC 5003 degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2011).  In this case, as discussed above, there is no evidence of degenerative arthritis on x-ray.  Even were the Board to assume arthritis of the spine, a separate rating under DC 5003 would not be warranted.  The Veteran's 20 percent rating under DC 5242, as discussed above, is based on limitation of motion due to pain and a separate rating under DC 5003 would be for the same symptomatology.  As separate ratings may not be assigned for the same symptomatology, a separate 10 percent rating under DC 5003 for the Veteran's limitation of motion based on pain is not warranted.

In addition, as noted above, separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a if supported by objective medical evidence.  General Rating Formula for Diseases and Injuries of the Spine, Note (1).  In this regard, the Board notes that disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2011).  An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is assignable when moderately severe.  A 20 percent rating may be assigned when moderate.  A 10 percent rating may be assigned when mild.  38 C.F.R. § 4.124a, DC 8520 (2011).  

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2011).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011).

In that regard, the Board notes that the Veteran has reported on multiple occasions that he experiences radiating pain from the back into the lower extremities.  However, multiple examinations have shown no objective evidence of radiculopathy or neuropathy due to the Veteran's service-connected low back disability.  Indeed, testing has consistently shown normal lower extremity muscle strength, reflexes, and sensation.  There has been no evidence of muscle atrophy.  Given the foregoing, the Board provides significantly greater weight to the consistent objective medical findings of record, rather than the Veteran's lay assertions of radiating pain, of which he is competent to report but not competent to attribute to his service-connected low back disability.  As such, the Board concludes that a separate rating for neurological problems of the lower extremities is not warranted.

As noted, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  In this case, the Veteran denies bowel or bladder problems, but has reported sexual performance problems that he attributes to his low back disability.  

The Board has considered the Veteran's assertion that he has sexual problems that are related to his low back disability.  In that regard, while the Veteran may be competent to describe symptoms, as a lay person he has not been shown to be capable of offering conclusions on complex medical matters.  Thus, the Board finds the absence of medical findings consistent with sexual problems attributable to the Veteran's low back disability, despite multiple private and VA examinations, more probative than the Veteran's lay representations of a link between any observed problems and his back disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Consequently, the Board finds that the preponderance of the evidence is against granting a separate rating based on sexual performance problems.

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that the Veteran has consistently complained of pain in the back.  38 C.F.R. §§ 4.40, 4.45.  However, the limitation of motion documented in the medical records as resulting from pain is already contemplated in the disability rating currently assigned.  Moreover, the Board notes that during VA examination there was no decreased range of motion due to pain on repetition.  Nor is there objective evidence of decreased motion on repetition due to fatigue, weakness, incoordination, or lack of endurance.  The Veteran's motion has been limited only by pain, which is fully contemplated in the Veteran's current rating.  There is otherwise no evidence of significant impairment of motor skills, muscle function, or strength attributable to the Veteran's spine disability.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted.

Accordingly, the preponderance of the evidence is against assignment of an increased disability rating for the Veteran's service-connected lumbosacral spine disability.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.  Furthermore, the Board concludes that this award is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.  Hart, 21 Vet. App. at 505.


Bilateral Knees

The Veteran's right and left knee disabilities are separately rated under DCs 5257-5019 for recurrent subluxation or lateral instability (DC 5257) and for bursitis (DC 5019).  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  The Veteran contends that his current separate 10 percent ratings do not adequately compensate him for his right and left knee disabilities.

The diseases under DCs 5013 through 5024 include osteoporosis with joint manifestations (DC 5013), osteomalacia (DC 5014), benign new growths of bones (DC 5015), osteitis deformans (DC 5016), intermittent hydrarthrosis (DC 5018), bursitis (DC 5019), synovitis (DC 5020), myositis (DC 5021), periostitis (DC 5022), myositis ossificans (DC 5023), and tenosynovitis (DC 5024).  The diseases under DCs 5013 through 5024 will be rated on limitation of motion of affected parts as degenerative arthritis (except gout, DC 5017, which will be rated under DC 5002).  Although these disabilities are to be rated as degenerative arthritis (DC 5003), Note (2) to DC 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a.

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.  In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

DC 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  The Board observes that the words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

An April 2007 treatment record noted muscle strength of 5 out 5 to flexion and extension of the knee bilaterally.  

The Veteran was afforded a VA examination in January 2008 as part of his SSA benefits claim.  At that time, he reported he was able to stand for 10 to 15 minutes and walk on level ground for 20 feet.  On examination, he had no difficulty getting out of a chair or on or off the examination table.  The Veteran refused range of motion testing of the knees, claiming they were too painful, but motor strength in the lower extremities was 5 out of 5.  

An April 2008 record noted no instability or joint line tenderness, but did show mild crepitus bilaterally.

The Veteran was afforded a VA examination in September 2008.  The Veteran arrived walking slowly with a cane.  The Veteran complained of bilateral knee pain, aggravated by prolonged standing, walking, squatting, and kneeling.  On examination, there was no tenderness in either knee.  The Veteran had range of motion from 0 to 135 degrees bilaterally, with reported pain in the right knee from 120 degrees but no pain in the left.  There was no loss of motion after multiple repetitions in either knee.  There was no mediolateral instability, no anterior or posterior drawer sign, and McMurray and Lachman testing was negative bilaterally.  The diagnosis was bilateral chondromalacia.  The knees did not limit activities of daily living.

A June 2009 treatment record noted complaints of knee pain, greater in the left knee.  On examination, there was no knee joint instability, but there was mild crepitus.  

A February 2011 MRI of the right knee showed a complex tear of the body and posterior horn of the lateral meniscus.  In addition, there was evidence of chrondromalacia of the patella and a small joint effusion.  Later in February 2011, the Veteran reported right knee pain, catching, and giving out.  Another February 2011 treatment record indicated that the Veteran had mechanical signs and symptoms of knee locking and perception of the knee giving way with occasional episodes of joint effusion.  On examination, the Veteran had range of motion from 0 to 110 degrees, intact collateral ligaments, and negative drawer and Lochman tests.  McMurry testing, however, was positive.  A March 2011 treatment record noted right knee swelling, but no tenderness, no crepitus, negative drawer sign, and normal range of motion.  He was provided with a knee immobilizer based on his reports of the right knee giving out.  The Veteran underwent a right knee arthroscopy, right knee 3 compartment synovectomy, and right knee patella-femoral and lateral plateau chondroplasty in April 2011.

An August 2011 VA treatment note indicated an antalgic gait, but no effusions, a well-healed surgical portal incisions on the right knee, stability to varus / valgus / anterior / posterior stressors, and neurovascularity intact.  The treatment provider did note that his previous right knee arthroscopy showed evidence of moderate arthritis.  X-rays of the left knee were normal.

The Veteran was afforded a VA examination in October 2011.  The examiner noted review of the claims file.  The Veteran reported ongoing bilateral knee pain and arthroscopic surgery on the right knee in 2010 without relief.  The Veteran denied flare-ups that affected the functioning of his knees.  Range of motion testing of the right knee was from 0 to 130 degrees, without objective evidence of pain, and 0 to 135 degrees in the left knee, without objective evidence of pain.  The Veteran's ranges of motion were unchanged bilaterally following three repetitions of motion.  The examiner indicated that the Veteran did not have additional functional loss on repetitive motion testing.  There was no tenderness or pain to palpation in either knee.  Muscle strength testing was 5 out of 5 bilaterally.  Joint stability testing, including Lachman, posterior drawer, and valgus/varus pressure, were all normal bilaterally.  There was no evidence of patellar subluxation in either knee.  The Veteran reported a history of right meniscal tear, specifically a 2010 meniscectomy, and frequent joint pain bilaterally.  The Veteran's right knee scar was not painful, unstable, or greater than 6 square inches.  The Veteran reported occasional use of a cane.  The examiner noted that contemporaneous x-rays showed no evidence of arthritis or patellar subluxation of either knee.  The examiner noted that the Veteran was limited to light work duties due to his spine and knee disabilities.


Left Knee

The Board finds no objective evidence that would warrant a rating greater than 10 percent for the Veteran's left knee disability.  In this regard, the Board notes that VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

The results of the VA examinations and treatment records have consistently indicated no laxity, no dislocation or subluxation of the left knee, no edema or effusion, no locking, and no lateral instability.  The Board has considered the Veteran's subjective complaints of instability and reports of wearing a soft knee brace and recognizes that he is competent to describe his symptoms.  See Washington, 19 Vet. App. at 368.  However, the Board finds the more persuasive and probative evidence to be the manifestations and symptoms actually found by multiple health care specialists during the course of examination throughout the appellate time period.  As noted above, both VA examiners and treatment providers have specifically noted that there was no objective evidence of instability in the left knee on examination.  Several of these findings were made contemporaneous with the Veteran's reports of instability and giving out of the bilateral knees, thus the findings contemplated the Veteran's assertions but found no physical evidence to support the assertions.  As such, the Board finds the wholly consistent objective medical evidence finding no instability, ligament problems, or laxity of the left knee significantly more probative than the Veteran's reports of bilateral knee instability and giving out.  As such, the Board concludes that the Veteran's left knee disability is not manifested by moderate instability or subluxation, such as to warrant a higher rating under DC 5257. 

As to a higher rating under DC 5019, there is no objective evidence of left knee arthritis as required under DC 5003.  While the Veteran has been diagnosed with chondromalacia of the left knee, there is no x-ray evidence of traumatic or degenerative arthritis.  As such, a rating higher than the current 10 percent for the left knee is not warranted under DC 5019.

The Board recognizes that the medical evidence and the Veteran's testimony show at least some functional impairment of left knee function.  Specifically, there are multiple subjective reports of painful motion of the knees.  In general, evaluation of a service-connected disability involving a joint requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  

The Veteran has been assigned a 10 percent rating based on his reports of painful movement of the left knee joint.  Although rated under DCs 5299-5260, the Veteran's initial rating in May 2005 rating decision specifically was based on his reports of pain in prolonged standing, walking, running, jogging, and climbing stairs, although he did not have objectively observed limitation of motion or pain on motion.  To the degree that such motion was limited by pain the limitation did not rise to a compensable level under DCs 5260 or 5261.  Thus, the RO assigned the 10 percent rating in accordance with DeLuca by attempting to compensate the Veteran for his complaints of pain and functional loss under DCs 5257-5019, despite the absence of compensable limitation of motion.  

The Board further concludes that the Veteran's 10 percent ratings for the left knee fully contemplated the degree of functional loss experienced as contemplated by the Court's holding in DeLuca.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  As noted, no VA examination or treatment record has shown objective evidence of painful motion that would warrant even a 10 percent rating.  Moreover, there is no objective evidence of further decreased range of motion on repetition.  While the Board sympathizes with the Veteran's difficulties, the Board finds that mild degree of impairment on his ability to perform daily activities is contemplated in the current 10 percent rating.  Therefore, the Board concludes that the Veteran's left knee suffered no significant or additional functional loss beyond that contemplated by the current 10 percent rating.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  The General Counsel stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  Additionally, in VAOPGCPREC 9-98, the VA General Counsel held that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  

In this case, however, as discussed above there is no objective evidence of left knee arthritis as required under DC 5003 or lateral instability or subluxation in the left knee as required for a compensable rating under DC 5257.  As such, separate ratings under these DCs are not warranted.

The Board also has considered whether a separate or higher rating could be applied for limitation of flexion (DC 5260) or extension (DC 5261).  As discussed above, however, the Veteran's objective pain-free range of motion has been at least 120 degrees throughout the appellate time period.  As there is no medical evidence of record indicating limitation of flexion to 30 degrees or less a 20 percent rating is not applicable under DC 5260 for the left knee.  38 C.F.R. § 4.71, Plate II.  As the Veteran does not have extension limited to 10 degrees or more a separate or higher rating under DC 5261 is not warranted for the left knee.  Id.    

In addition, no higher or alternative rating under a different DC can be applied.  The Board notes that there are other DCs relating to knee disorders, such as DC 5256 (ankylosis of the knee), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage, symptomatic), DC 5262 (impairment of the tibia and fibula), and DC 5263 (for genu recurvatum).  

The Veteran's left knee disability is not manifested by nonunion or malunion of the tibia and fibula, or genu recurvatum.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his left knee, albeit with some limitation of motion, so it is clearly not ankylosed.  

There is no evidence of record that any semilunar cartilage has been either displaced or removed in the left knee.  Although the Board acknowledges that the Veteran has indicated that surgery on the left knee is contemplated, there is no indication as to the basis for such surgery.  A September 2011 MRI of the left knee showed no evidence of a torn or displaced meniscus.  As such, a separate rating under DC 5259 is not warranted.  As to a separate or higher rating under DC 5258, while the Veteran has reported episodes of locking and swelling of the left knee, examination of the knee has not shown objective evidence of locking or effusion, nor is there evidence of displaced meniscal cartilage.  As such, a separate or higher rating under DC 5258 is not warranted for the left knee.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's left knee disability.  Furthermore, the Board concludes that this award is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.  Hart, 21 Vet. App. at 505. 

Right Knee

The Board finds no objective evidence that would warrant a rating greater than 10 percent for the Veteran's right knee disability under DCs 5257-5019.

The results of the VA examinations and treatment records have consistently indicated no laxity, no dislocation or subluxation of the right knee, and no lateral instability.  The Board has considered the Veteran's subjective complaints of instability and reports of wearing a soft knee brace and recognizes that he is competent to describe his symptoms.  See Washington, 19 Vet. App. at 368.  However, the Board finds the more persuasive and probative evidence to be the manifestations and symptoms actually found by multiple health care specialists during the course of examination throughout the appellate time period.  As noted above, both VA examiners and treatment providers have specifically noted that there was no objective evidence of instability in the right knee on examination.  Several of these findings were made contemporaneous to the Veteran's reports of instability and giving out of the bilateral knees, thus the findings contemplated the Veteran's assertions but found no physical evidence to support the assertions.  As such, the Board finds the wholly consistent objective medical evidence finding no instability, ligament problems, or laxity of the right knee significantly more probative than the Veteran's reports of bilateral knee instability and giving out.  As such, the Board concludes that the Veteran's right knee disability is not manifested by moderate instability or subluxation, such as to warrant a higher rating under DC 5257. 

As to a higher rating under DC 5019, the Board acknowledges that there is x-ray evidence of moderate right knee arthritis as required under DC 5003.  As the sole major joint involved in this rating is the right knee, a rating higher than the current 10 percent for the right knee is not warranted under DC 5019.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. at 262.    

In that regard, the Board notes that there is objective evidence of dislocated semilunar cartilage of the right knee, specifically the February 2011 MRI that showed a complex tear of the body and posterior horn of the lateral meniscus.  The Board acknowledges that the meniscus tear has never been definitively linked to the Veteran's service-connected chondromalacia of the right knee.  However, as the Veteran has clearly been service-connected for a disability of the right knee, and there is no evidence of intervening trauma or injury, the Board will afford the Veteran the benefit of the doubt and presume that all symptoms and manifestations noted during the period under consideration in this appeal, including a lateral meniscal tear, are attributable to the service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the Board is precluded from differentiating between symptomatology attributed to service-connected disability and non service-connected disability in the absence of medical evidence which does so).

As noted above, the February 2011 MRI showed a torn meniscus and a subsequent February 26, 2011VA treatment record showed right knee swelling and objective mechanical evidence of right knee locking.  As such, the Board concludes that the Veteran warrants a separate 20 percent rating pursuant to DC 5258 from February 26, 2011.  See 38 C.F.R. § 4.7 (2011).  As the Veteran's current rating under DCs 5257-5019 is for moderate arthritis and pain of the right knee and the separate rating under DC 5258 is for locking, effusion, and pain in the right knee, the separate ratings contemplate separate symptoms.  

The Board notes that the subsequent October 2011 VA examination report indicated that the Veteran had a right knee meniscectomy in 2010 and that the Veteran did not report frequent locking of the right knee.  As discussed above, however, the medical evidence of record indicates that the Veteran had a meniscal tear of the right knee diagnosed in February 2011 and that he underwent right knee surgery in April 2011.  Significantly, although the pre-operative records discussed a meniscectomy as part of the right knee arthroscopy, the post-operative report does not note that a meniscectomy was performed.  Moreover, while the October 2011 examiner tested for laxity and instability of the right knee joint, the examination did not include McMurray testing or other testing for locking of the joint.  A 20 percent rating is the maximum available under DC 5258.

The Board concludes a separate rating is not warranted prior to February 26, 2011 because objective evidence consistently found no evidence of meniscal tear or locking in the right knee joint.  While the Board has considered the Veteran's reports of locking of the right knee, the Board finds the objective evidence of record of significantly greater probative value given their presumed greater levels of experience and training.

The Board also has considered whether a separate or higher rating could be applied for limitation of flexion (DC 5260) or extension (DC 5261).  As discussed above, however, the Veteran's objective pain-free range of motion has been at least 120 degrees throughout the appellate time period.  As there is no medical evidence of record indicating limitation of flexion to 30 degrees or less a 20 percent rating is not applicable under DC 5260 for the right knee.  38 C.F.R. § 4.71, Plate II.  As the Veteran does not have extension limited to 10 degrees or more a separate or higher rating under DC 5261 is not warranted for the right knee.  Id.    

In addition, no higher or alternative rating under a different DC can be applied.  The Board notes that there are other DCs relating to knee disorders, such as DC 5256 (ankylosis of the knee), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage, symptomatic), DC 5262 (impairment of the tibia and fibula), and DC 5263 (for genu recurvatum).  

The Veteran's right knee disability is not manifested by nonunion or malunion of the tibia and fibula, or genu recurvatum.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his right knee, albeit with some limitation of motion, so it is clearly not ankylosed.  

The Board notes that functional loss as contemplated by the Court's holding in DeLuca v. Brown was also considered.  In this case, a higher rating based on functional loss is not warranted.  The Veteran clearly has complaints of chronic pain, swelling, instability, tenderness, and difficulty performing occupational and daily tasks.  However, the Board notes that the 20 percent rating assigned herein under the criteria of DC 5258 from February 26, 2011 and the prior 10 percent rating under DCs 5257-5019 contemplate problems with pain, swelling, and movement.  Moreover, as discussed above, the Veteran has full extension without pain and limitation of flexion to no more than 120 degrees. Significantly, the VA examinations revealed no additional limitation of motion on repetitive use due to pain, weakness, fatigability, incoordination or pain on movement of a joint that would meet the criteria for compensable ratings under DCs 5260 or 5261.  In summary, there is no objective evidence of further decreased range of motion on repetition.  While the Board sympathizes with the Veteran's difficulties, the Board notes that some degree of impairment on his ability to perform daily activities is contemplated in the current 20 and 10 percent ratings.  Therefore, the Board concludes that the greater weight of evidence establishes that the Veteran's right knee has suffered no significant or additional functional loss beyond that contemplated by the assigned ratings.

As shown above, and as required by Schafrath, 1 Vet. App. at 589, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  For the time period on appeal, the Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's right knee chondromalacia under DCs 5257-5019.  In addition, a separate 20 percent rating under DC 5258 is warranted from February 26, 2011.  

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected rhinitis, TMJ disorder, low back, and bilateral knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran has difficulty opening his mouth and chewing, which is fully contemplated in his assigned 40 percent rating for TMJ dysfunction.  As to his allergic rhinitis, he has a generally stuffy nose and intermittent nose bleeds, but these problems do not warrant a compensable rating under the applicable DCs.  His other service-connected disabilities on appeal involve primarily symptoms of pain, which is contemplated in each of the assigned ratings.    

Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disabilities on appeal.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Entitlement to TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

In this case, the Board notes that the Veteran's service-connected disabilities during the appellate time period and prior to August 19, 2011 were a 50 percent rating for PTSD, a 40 percent rating for TMJ dysfunction, a 20 percent rating for degenerative disc disease, low back, a 20 percent rating for dislocated semilunar cartilage of the right knee from February 26, 2011, separate 10 percent ratings for chondromalacia of the right and left knees, a 10 percent rating for tinnitus, and noncompensable ratings for allergic rhinitis, residual scar, status post appendectomy, pseudofolliculitis barbae, and bilateral hearing loss.  The combined rating exceeded 70 percent.  Therefore, the Veteran's service-connected disability met the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities rendered him unemployable prior to August 19, 2011.

The Veteran claims that his service-connected disabilities, primarily his PTSD, rendered him unemployable from August 2007, when he left employment with the United States Postal Service (USPS).  

In that regard, an August 2007 letter from the Office of Personnel Management (OPM) indicated that the Veteran had been found disabled for his position with the USPS due to mental problems only.  Treatment records from prior to August 2007 indicate ongoing disputes between the Veteran and his supervisors due to performance problems that the Veteran attributed to physical limitations due to a prior workplace injury and other problems.

The Veteran subsequently filed a claim for SSA benefits.  In pursuit of that claim he underwent a psychiatric evaluation in January 2008, wherein the examiner concluded that the Veteran retained "the capacity to perform work-related tasks from a mental health perspective."  

The Veteran disagreed with the examiner's conclusions and he subsequently was afforded another evaluation, in August 2008.  At that time, the Veteran reported that when he worked for the post office he would get so angry with his boss that he "could have killed him."  He also noted that he had a bad relationship with people "because people disapproved of me.  They just want something.  I do not trust anyone."  The Veteran reported problems with anger issues and that he rarely left the house.  The examiner's impression was that the Veteran was in need of intense medical, psychiatric, and psychopharmacologic treatment.  The accompanying worksheet noted hallucinations or delusions and emotional withdrawal or isolation.  The examiner also concluded that there were marked difficulties in maintaining social functioning and concentration, pace, or persistence.  Based on the foregoing, the Veteran appears to have been granted SSA disability benefits.

A September 2008 VA examination report indicated that the Veteran's TMJ did not prevent the Veteran from performing normal physical work.  A separate September 2008 examination report from the same examiner involved a general medical examination for consideration of his TDIU claim.  The examiner indicated that the Veteran's problem was mainly orthopedic, specifically due to knee and back problems, rather than due to problems of scars, skin, or mouth.  The examiner noted the Veteran's psychiatric problems, which at that time were not service connected.  On examination the Veteran had almost normal posture, but a limping gait and used a cane.  The examiner considered the Veteran's systems other than his knees, back, and mouth and concluded that these other systems did not prevent the Veteran from working.  A September 2008 orthopedic examination report from the same examiner concluded that the Veteran's current low back strain and bilateral chondromalacia did not preclude him from employment.  Specifically, the Veteran could be "employed at least in sedentary to light exertional capacity."

The Veteran underwent multiple periods of extended in-patient treatment for his psychiatric problems in 2009.  A May 2009 discharge notice, for example, indicated that the Veteran had problems with employment and assigned a GAF score of 40.  Other treatment records from this timeframe indicate GAF scores in the 45 to 50 range and also note problems with employment associated with his psychiatric symptoms.

A May 2011 VA psychiatric examination specifically found that the Veteran was unemployable due to service-connected disabilities, specifically finding that the "effects of symptoms of PTSD on employment functioning have been severe enough to have le[]d to unemployment."  During a July 2011 VA examination, the Veteran indicated that he could not concentrate or maintain attention at his last job.  The examiner noted, "The effects of symptoms of PTSD with depression on employment functioning have been more than moderately severe to the point that he is precluded from work and because of such mental conditions and he has already been awarded social security disability benefits since 2007."  

An August 19, 2011 VA examination report concluded that the Veteran had total social and occupational impairment and was considered unemployable as a result of service-connected conditions.  As noted above, the Veteran has a 100 percent disability rating effective from August 19, 2011 and, as such, entitlement to TDIU from that date is moot and will not be considered.

Thus, other than the January 2008 examiner the medical evidence of record has consistently attributed the Veteran's unemployment to his psychiatric problems, for which he is service-connected.  While the Board acknowledges that some of the above examinations and treatment records do not explicitly attribute the Veteran's unemployment solely to his service-connected psychiatric disability, the Board finds it significant that the Veteran's reported psychiatric symptomatology has been relatively consistent since leaving his job in August 2007.  This conclusion is supported by the GAF scores that, if anything, showed symptomatology more severe than noted during the 2011 VA psychiatric evaluations that attributed the Veteran's unemployment to his service-connected psychiatric disability.  

At the very least, the evidence is in equipoise.  As such, the Veteran is entitled to the benefit of the doubt.  In light of the 2011 VA psychiatric examination reports and additional evidence showing prior consistent symptomatology, the Board finds the Veteran's service-connected PTSD rendered him totally disabled and incapable of gainful employment prior to August 19, 2011.  Therefore, a total disability rating for compensation purposes based on individual unemployability prior to August 19, 2011 is warranted in this case.


ORDER

Entitlement to a compensable rating for allergic rhinitis is denied.

Entitlement to an increased rating of 40 percent for TMJ dysfunction is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an increased rating greater than 20 percent for a low back disability, to include degenerative disc disease and chronic lumbar strain, is denied.

Entitlement to an increased rating greater than 10 percent for chondromalacia of the left knee is denied.

Entitlement to an increased rating greater than 10 percent for chondromalacia of the right knee is denied.

A separate disability rating of 20 percent from February 26, 2011 for dislocated semilunar cartilage pursuant to DC 5258 is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 19, 2011 is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

The Board observes that in its May 2011 decision discussed above it reopened the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  A subsequent January 2012 rating decision granted entitlement to service connection for PTSD, and assigned a 50 percent rating, effective from August 2, 2005, and a 100 percent rating, effective from August 19, 2011.  These grants of service connection represented a complete grant of the claim on appeal and mooted any appeal of such to the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

Following the January 2012 rating decision, that same month the Veteran submitted a statement wherein he disagreed with the effective date assigned.  Specifically, the Veteran argued that the effective date of his award should be February 1, 1995 and not August 19, 2012.  The Board concludes that the Veteran intended to indicate disagreement with the effective date of August 19, 2011 assigned for the Veteran's 100 percent rating.  Thus, the Veteran appears to argue both for an earlier effective date of February 1, 1995 and an increased rating of 100 percent prior to August 19, 2011.  

Accordingly, the above claims must be remanded to allow the RO to provide the Veteran with a statement of the case (SOC) on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archibold v. Brown, 9 Vet. App. 124, 130 (1996).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Provide the Veteran with an SOC as to the issues of entitlement to an effective date earlier than August 2, 2005 for the grant of entitlement to service connection for PTSD and entitlement to an initial rating greater than 50 percent for PTSD prior to August 19, 2011.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2011).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


